Citation Nr: 0428452	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-36 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an extension of the delimiting date for 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran had essentially continuous active duty from 
September 1954 to January 1975.  He died in June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant an 
extension of the delimiting date for entitlement to payment 
of Survivors' and Dependents' Educational Assistance 
benefits.  

In May 2004, the appellant, son of the deceased veteran, 
testified at a personal hearing held before the undersigned 
at the RO in New Orleans, Louisiana.  The appellant was not 
represented at the hearing; however, appearing at the hearing 
as an observer was a Veterans' Benefits Counselor.  This case 
has been certified to the Board from the New Orleans RO and 
it is to that RO that this case will be returned.  


FINDINGS OF FACT

1.  The veteran died in June 1985 of pulmonary 
thromboembolism, secondary to lymphosarcoma cell leukemia.  

2.  In an April 1991 rating decision, the RO granted service 
connection for the cause of the veteran's death, secondary to 
his exposure to an herbicide, Agent Orange, while on active 
duty in Vietnam.  

3.  The appellant, son of the veteran, was born in October 
1964 and became 26 years of age in October 1990.  

4.  VA received the appellant's application for Survivors' 
and Dependents' Educational Assistance benefits in June 2003.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for 
Survivors' and Dependents' Educational Assistance benefits 
have not been met.  38 U.S.C.A. §§ 3500, 3501, 3512, 5101, 
5113 (West 2002); 38 C.F.R. §§ 21.1032, 21.3020, 21.3021, 
21.3040, 21.3041, 21.3042(e), 21.3043 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which 
essentially provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim and also 
includes new notification provisions, is not applicable in 
this case.  The VCAA is not applicable where the law, not the 
factual evidence, is dispositive of the appeal.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Also, it is 
not applicable to cases involving eligibility for Survivors' 
and Dependents' Educational Assistance benefits because the 
statute at issue in such cases is found in Chapter 35, Title 
38, United States Code, and that the provisions of the VCAA 
are relevant to a different Chapter (Chapter 51).  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in the matter currently before the Board.  

In this case, the veteran died in June 1985 of a presumptive 
disease due to his exposure to a herbicide, Agent Orange, 
while on active duty in Vietnam.  The RO, in an April 1991 
rating decision, granted service connection for the cause of 
the veteran's death and determined that basic eligibility to 
benefits under 38 U.S.C.A., Chapter 35, was established.  
The appellant, who is the son of the deceased veteran, was 
born in October 1964.  In June 2003, VA received his 
application for Survivors' and Dependents' Educational 
Assistance benefits, along with a copy of his college 
transcript for the years 1991 through 1994.  The claim was 
denied because it was received well after the one-year period 
following the date on which his original period of 
eligibility ended for extending the delimiting date for such 
benefits.  

During his May 2004 hearing before the undersigned, the 
appellant testified that in June 1991, he was told by VA that 
he was not eligible for the benefits at issue because he was 
26 years of age at that time, and was too old to apply for 
the education benefits.  Furthermore, in 2003 when he found 
out that he had been eligible to apply, he learned that he 
could have received benefits until June 1993.  He averred 
that since he was in school at the time, he should be 
reimbursed for the educational expenses incurred prior to the 
1993 delimiting date.

Analysis

In general terms, the provisions of 38 U.S.C.A. § 3500 
(Chapter 35, Survivors' and Dependents' Educational 
Assistance) pertain to a program of education or special 
restorative training that may be authorized for an eligible 
person.  An eligible person includes a child of a veteran who 
died of a service-connected disability.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  

A program of education or special restorative training may 
not be afforded prior to the eligible person's 18th birthday 
or completion of secondary schooling, whichever is earlier.  
No person is eligible for educational assistance that reached 
his 26th birthday on or before the date the veteran's death 
occurred.  No person is eligible for educational assistance 
beyond his 31st birthday, except when an education semester 
ends subsequent to the 31st birthday in which case the 
assistance will continue to the end of the semester.  See 
38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040.  

The basic beginning date of an eligible child's period of 
eligibility is his 18th birthday.  However, if the child 
becomes eligible through the death of a veteran, the date of 
death will be the beginning date of eligibility if it occurs 
after the child's 18th birthday and before his 26th birthday.  
See 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3041.  

In the appellant's case, he became eligible for education 
assistance benefits at the time of the veteran's death in 
June 1985.  At that time, the appellant was four months shy 
of his 21st birthday.  However, it was not until April 1991 
that the RO granted service connection for the cause of the 
veteran's death.  At that time, the appellant was 26 and a 
half years of age.  

The basic ending date of an eligible child's period of 
eligibility is his 26th birthday.  However, when any one of 
very specific events occurs between the child's 18th and 26th 
birthdays, the ending date is subject to modification in that 
the ending date will be the eligible person's 26th birthday 
or eight years from the date of the specified happening, with 
the more favorable date applying; but, in no case will the 
modified ending date extend beyond the eligible person's 31st 
birthday.  The death of the veteran-parent is one of the 
specific events noted by regulation.  See 38 C.F.R. 
§ 21.3041.  

In the veteran's case, since his veteran-parent died in June 
1985, and since the event occurred between the appellant's 
18th and 26th birthdays, the delimiting date for education 
benefits would be modified to eight years from the date of 
the happening. In this case, the ending date would be 
extended to June 1993.  However, VA did not receive the 
appellant's application for education assistance until June 
2003, which is well-after notification of the RO's April 1991 
rating decision and well after his delimiting date.  The 
veteran essentially contends that, at the time of the RO's 
April 1991 decision, VA personnel informed him that he was 
not eligible for educational assistance benefits because of 
his age, which was 26 years of age at the time.  He claims it 
was only fairly recently that he learned through a veteran 
friend that he could have received the education assistance 
until he was 31 years of age.  Therefore, he is requesting an 
extension of the delimiting date because he was not aware he 
could have received the benefits beginning in 1991 or, if 
granted an extension, until he was 31 years of age.  

An extension to ending dates may be authorized if (1) there 
is a suspension of a program due to conditions determined by 
VA to have been beyond the person's control or (2) if the 
ending date falls during the semester, the ending date will 
be extended to the end of that semester.  See 38 C.F.R. 
§ 21.3042(e).  

Beyond the person's control means that an eligible person's 
program is suspended because of very specific conditions, to 
include being designated for missionary work in keeping with 
the person's traditional practice in the service of the 
church; immediate family or financial obligations beyond his 
control requiring the eligible person to take employment; 
unavoidable conditions arising in connection with the 
eligible person's employment which preclude pursuit of his 
program; pursuit of his program is precluded because of the 
eligible person's own illness or illness or death in his 
immediate family; and interruption due to active duty, 
including active duty for training in the Armed Forces.  The 
burden of proof is on the eligible person to establish that 
the suspension of a program was due to condition beyond his 
control.  See 38 C.F.R. § 21.3043.  

The time limit for filing a claim, be it formal or informal, 
for an extended period of eligibility for benefits under 
Chapter 35, Title 38, U.S.C.A., is by the later of either one 
year from the date on which the eligible person's original 
period of eligibility ended or one year from the date on 
which the eligible person's physical or mental disability no 
longer prevented him from beginning or resuming a chosen 
program of education.  See 38 C.F.R. § 21.1032.  

In the veteran's case, he did not request an extension of his 
delimiting date for education assistance benefits until many 
years after his ending date of June 1993.  Also, he has not 
submitted evidence that he was physically or mentally 
disabled which prevented him from timely filing the claim.  
In addition, he has not submitted evidence that he was unable 
to pursue a program due to circumstances beyond his control.  
In fact, he has submitted evidence that he completed a four-
year college education from 1991 through 1994.  Instead, he 
argues that, in 1991, he received incorrect information from 
VA personnel concerning his eligibility to receive education 
assistance despite the fact that he was 26 years old at that 
time.  

With regard to the appellant's contention that he was 
misinformed by VA personnel concerning his eligibility for 
education benefits in 1991 despite being 26 at the time, the 
United States Court of Veteran Appeals has held that, since 
the payment of money from the Federal Treasury is limited to 
those authorized by a statute, the fact that the appellant 
may have received erroneous advice from a government employee 
cannot be used to estop the government from denying benefits.  
See McTighe v. Brown, 7 Vet. App. 29, 30 (1994), Harvey v. 
Brown, 6 Vet. App. 416, 423 (1994).  In the appellant's case, 
he does not meet the applicable statutory criteria for 
extension of a delimiting date for receipt of educational 
assistance under Chapter 35, Title 38, United States Code.  


ORDER

An extension of the delimiting date for Survivors' and 
Dependents' Educational Assistance benefits is denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



